LYONS, Justice
(dissenting).
I would grant the application for rehearing. Allstate Insurance Company’s answer included a timely jury demand. When Allstate’s answer was filed, the window of opportunity for James Troy West, Jr., to amend his answer, as a matter of right pursuant to Rule 15(a), Ala.R.Civ.P., to include a jury demand was open. Although West did not amend his answer to demand a jury trial, he can rely on Allstate’s demand, because at that time a jury demand was available to him as a matter of right. West is therefore not trying to “piggyback” Allstate’s jury demand after his right to make such a demand had expired. The fact that Allstate made a timely jury demand at a point when West could have freely amended his answer to include such a demand distinguishes Staik v. Jefferson Federal Sav. & Loan Ass’n, 434 So.2d 763 (Ala.1983), where neither plaintiff made a timely jury demand.